Citation Nr: 1424923	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for residuals of osteochondroma excision, neck of humerus, right dominant extremity, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to April 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

A December 2013 supplemental statement of the case increased the disability rating for residuals of osteochondroma excision, from 30 percent to 40 percent, effective October 21, 2011.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In January 2014 and May 2014 communications, the Veteran withdrew his appeal concerning entitlement to an increased rating for residuals of osteochondroma excision.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for residuals of osteochondroma have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2013). 

In a January 2014 written communication, the Veteran responded on a VA form that he reviewed the recent decision and chose that the VA decision satisfied his appeal on all issues.  Further, in a May 2014 written communication, the Veteran's representative stated 

Since the claim's certification to the BVA the RO in December 2013 made a favorable decision and through correspondences submitted by the Veteran and received by the RO during January 2014 he has indicated "The VA decision satisfied my appeal on all issues."  Therefore, since the Veteran has been adequately obliged by the RO-which increased his disability rating to 40 percent-please decide this instant case accordingly.  

The Veteran's written statements indicate his intention to withdraw the appeal.  These communications satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for residuals of osteochondroma, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue. 

Accordingly, the issue of entitlement to an increased rating for residuals of osteochondroma is dismissed.




ORDER

The appeal concerning the issue of entitlement to an increased rating for residuals of osteochondroma is dismissed.



___________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


